IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,796



                    EX PARTE TREY JAMES WAKEFIELD, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 51,186-C IN THE 89th DISTRICT COURT
                           FROM WICHITA COUNTY



          Per curiam.

                                           OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to eight years’ imprisonment. He did not appeal his conviction.

          Applicant contends that his plea was involuntary because both trial counsel and the

prosecutor erroneously promised him that he would be sent to boot camp, with a chance of

community supervision if the program was successfully completed, in exchange for his plea of

guilty.
                                                                                                  2

       Both trial counsel and the prosecutor have submitted sworn statements attesting to the

truthfulness of Applicant’s claim. Based on the record, the trial court has determined that

Applicant’s plea in this case was entered involuntarily. Applicant is entitled to relief. Ex parte

Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 51,186-C in the 89th Judicial District Court

of Wichita County is set aside, and Applicant is remanded to the custody of the sheriff of Wichita

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 9, 2012
Do Not Publish